Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158274(97)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                     SC: 158274                                         Justices
  v                                                                  COA: 337113
                                                                     Oakland CC: 2016-257776-FH
  DONALD WAYNE BARNES, III,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to accept the late
  reply that was submitted on October 23, 2018, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 25, 2019

                                                                               Clerk